Case: 13-41324      Document: 00512825299         Page: 1    Date Filed: 11/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41324
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 4, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JESUS ISLAS-SAUCEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:13-CR-71-1


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jesus Islas-Saucedo raises
an argument that he concedes is foreclosed by United States v. Morales-Mota,
704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). In Morales-
Mota, 704 F.3d at 412, this court rejected the argument that the Texas offense
of “burglary of a habitation” is broader than the generic, contemporary
definition of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41324    Document: 00512825299     Page: 2   Date Filed: 11/04/2014


                                 No. 13-41324

because it defines the “owner” of a habitation as a person with a “greater right
to possession of the property than the actor.” Accordingly, the unopposed
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                       2